Citation Nr: 0111804	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  99-07 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for cellulitis of 
bilateral hands and left foot.

2.  Entitlement to service connection for a right ankle 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to May 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
from an April 1998 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Houston, Texas.  

The veteran presented testimony during a hearing before the 
undersigned member of the Board in San Antonio, Texas, in 
February 2001.  A transcript of that hearing is of record.  


REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the VA with respect to the duty to assist, and supersedes 
the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)). 

The Board observes that the RO determined in April 1998 that 
the veteran's claims, as listed on the title page of this 
decision, for entitlement to service connection were not well 
grounded.  In this regard, the Board finds additional 
development is required.  VA has a duty to assist the veteran 
in the development of his claims.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 196-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5103A). 

Review of the record is shown to include various letters 
submitted by the veteran wherein he asserts that he was 
treated by private physicians for his claimed disorders 
subsequent to his service separation.  One such letter, 
received by VA in December 1997, shows that the veteran noted 
that all of the named physicians but one, Dr. Coyle 
"Williman," who had treated him following his service 
separation had died.  He gave the address of Dr. Williman, 
who had treated him in the 1980's, as 310 Oak Hill Medical 
Building, San Antonio, Texas  77030.  Upon review of the 
evidence of record, it does not appear that an attempt has 
been made to obtain medical records from Dr. Williman.  The 
Board is of the opinion that an attempt should be made to 
obtain these records.

Additionally, in the course of his February 2001 hearing, the 
veteran stated that he was currently being treated 
approximately every two months at the VA Medical Center 
(VAMC) located in San Antonio, Texas.  He added that this 
treatment was for both his claimed disorders as well as for 
other conditions not presently before the Board on appeal.  
Review of the record is shown to include treatment records 
from the VAMC dated in August and December 1998 as well as an 
appointment letter indicating that the veteran was scheduled 
to be seen in June 1999.  Medical records associated with 
this scheduled June 1999 treatment are not of record.  VA is 
held to have constructive notice of documents generated by 
VA, even if the documents have not been made part of the 
record in a claim for benefits.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  As VA is on notice that additional 
pertinent records may exist, the case must be remanded for 
further development.  Thus, any outstanding VA medical 
records should be obtained and associated with the claims 
file.

The Board observes that several VA examinations were 
scheduled in August 1998.  Review of the record shows that 
the veteran was afforded these examinations in September 
1998.  Review of the examination reports does not reveal that 
the veteran's claims folder was made available to the 
examining physicians for the examinations.  To this, the 
Board notes that such a medical examination should "take 
into account the records of prior medical treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991); 38 C.F.R. § 4.2 (2000) ("[i]f a diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes").  

As such, pursuant to the provisions of the above-discussed 
Veterans Claims Assistance Act of 2000, as well as in order 
to comply with the statutory duty to assist, which includes 
the providing of assistance in obtaining records as well as 
to the providing of examinations or obtaining medical 
opinions when necessary, the veteran should be afforded 
appropriate VA examinations in an attempt to ascertain the 
nature, severity, and the etiology of the disorders for which 
he is currently seeking service connection.  See also 38 
C.F.R. § 3.326 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should ask the veteran to 
identify the names and complete addresses 
of any additional medical providers, 
either private or VA, who have treated 
him for any of his claimed disorders.  
After securing any necessary release, the 
RO should attempt to obtain records of 
any treatment identified by the veteran 
which have not already been associated 
with the record. All records obtained 
should be added to the claims folder.  

In association with the above 
instructions, the RO should also seek to 
contact Dr. Coyle Williman, 310 Oak Hill 
Medical Building, San Antonio, Texas  
77030 in an effort to obtain all 
treatment records relating to treatment 
afforded the veteran. 

The RO should take the appropriate action 
to obtain all VA treatment records 
associated with treatment afforded the 
veteran from the VAMC in San Antonio, 
Texas.  See Bell, supra.  

In the event that these records can not 
be so obtained, the RO must provide an 
explanation to the veteran as to the 
reasons why the requested records were 
not associated with the record.  All 
records obtained should be added to the 
claims folder

2.  VA examinations by appropriate 
specialists should be performed in order 
to determine the nature, severity, and 
etiology of any cellulitis of the hands 
and left foot as well as any right ankle 
injury residuals.  If a diagnosis as to 
any or all of these disorders is made, 
the examiner should specify whether it is 
as least likely as not that the diagnosed 
disorder(s) is related to the veteran's 
period of active service.  The claims 
folder and a copy of this Remand must be 
made available to and thoroughly reviewed 
by the examiner prior to the 
examinations.  A complete rational for 
any opinions expressed should be included 
in the examination reports.

3.  The RO is to ensure that copies all 
correspondence sent to the veteran with 
regard to the scheduling of the 
examinations are made part of the claims 
folder.  The RO is also requested to 
notify the veteran of 38 C.F.R. § 3.655 
(2000).

4.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the examination report does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, that report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2000) ("if the [examination] 
report does not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.").  See Green, 
supra; Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992); and Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  

6.  Subsequently, after undertaking any 
additional development deemed 
appropriate, the RO should re-adjudicate 
the issues in appellate status, taking 
into account all applicable laws and 
regulations.

If any benefit sought is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


